DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 12/14/2020, which are in response to USPTO Office Action mailed 9/17/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simhon et al. (US PGPUB No. 2015/0128066; Pub. Date: May 7, 2015) in view of Shah US PGPUB No. (2014/0164519; Pub. Date; Jun. 12, 2014).

Regarding independent claim 1,
	Simhon discloses an electronic device, comprising: a communication module; a sensor; and a processor, wherein the processor is configured to: recognize a user activity using the sensor; See Paragraph [0019], (Disclosing a system for adaptively costomizing a display of a user device. The method includes generating a user profile based on environmental variables collected by sensors, i.e. environmental variables represent user activity, of a client device, i.e. the client device is a communication module having a sensor and a processor. Note that collecting sensor data is equivalent to recognizing user activity using a sensor.).
confirm whether the user activity is a selected event; See Paragraph [0022], (Environmental variables represent components of a profile pattern that are matched to at least one variable and to content items, i.e. matching is confirming whether an activity is a selected event. A combination of variables and profile patterns is a selected event.).
determine a type of a user profile to be created when the user activity is the selected event, the determined type corresponding to the selected event. See Paragraph [0016], (Personal or environmental values, i.e. selected events may be collected by sensors of a user device and used to generate profiles respective to the one or more variables related to the user, i.e. determining a type of user profile to be created.). Note [0019] wherein environmental variables are collected by the sensors of the client device and include GPS, camera, video camera, speech recognizer, temperature meter, motion sensor, etc.  The examiner notes that the profile is created according to the one or more variables, i.e. the type of profile depends on the selected event. (e.g. the personal or environmental values.).
Simhon does not disclose the step of check[ing] a target associated with the type of the user profile
obtain a first user profile associated with the target;
select an external electronic device associated with the target from a plurality of external electronic devices searched through the communication module;
receive information related to the type of the user profile from the selected external electronic device through the communication module;
and create a second user profile based on at least a portion of the first user profile using the received information.
	Shah discloses the step of check[ing] a target associated with the type of the user profile. See Paragraph [0067], (Disclosing a profile manager allowing creation of a base profile within a socially aware network. A social human profile is created based on a set of parameters, i.e. targets associated with the type of user profile.).
obtain a first user profile associated with the target; See Paragraph [0086], (The server facilitates access to social profiles via a social interface, i.e. obtaining a user profile. Note [0067] disclosing that a user profile comprises a set of parameters, i.e. targets associated with the type of user profile.).
select an external electronic device associated with the target from a plurality of external electronic devices searched through the communication module; See Paragraph [0109], (A device can connect with other member devices of the social networking platform, i.e. selecting an external electronic device.). See Paragraph [0113], (The method includes exchanging social content among devices by the social networking server, i.e. devices connected via the social networking server, i.e. a communication module.).
receive information related to the type of the user profile from the selected external electronic device through the communication module; See Paragraph [0067], (The social profile manager provides an interface facilitating interaction for creating base and secondary profiles. Secondary profiles may be created based on parameters identified by the social human profile.). Note FIG. 2 where the social profile manager 204 is operatively coupled with a social networking server 202, i.e. profile data is sent and received through the server, i.e. a communication module.
and create a second user profile based on at least a portion of the first user profile using the received information. See Paragraph [0067], (Secondary profiles may be created based on parameters identified by the social human profile, i.e. creating a second profile based on a portion of information from a first user profile.).
Simhon and Shah are analogous art because they are in the same field of endeavor, managing user information. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon to include the method of creating secondary profiles through a social networking platform as disclosed by Shah. Doing so would allow users to communicate profile data to a variety of external devices based on profile relationships as described in Paragraph [0120] of Shah.


Regarding dependent claim 4,
	As discussed above with claim 1, Simhon-Shah discloses all of the limitations.
	Simhon further discloses the step wherein the processor is configured to determine the type of the user profile to be at least one of exercise, nutrition, sleep, an emotion and medical treatment using externally received information through the communication module. See Paragraph [0022], (Environmental variables referring to sleep patterns may result in a profile pattern "night owl" being associated with variables referring to a sleep schedule. A profile may be generated based on the "night owl" profile pattern and its associated environmental variables, i.e. a sleep profile.

Regarding independent claim 7,
	Simhon discloses an electronic device comprising: a communication module; an acquisition device configured to obtain bio information; and a processor, See Paragraph [0019], (Disclosing a system for adaptively customizing a display of a user device. The method includes generating a user profile based on environmental variables collected by sensors, i.e. environmental variables represent bio information, of a client device, and i.e. the client device is a communication module having a sensor and a processor.).
wherein the processor is configured to: recognize a location of the electronic device using the communication module, confirm whether the recognized location is a selected place. See Paragraph [0018], (Environmental or personal variables may be received through a server. Environmental variables may include a location of the user device.). See Paragraph [0022], (Environmental variables represent components of a profile pattern that are matched to at least one variable and to content items, i.e. matching is confirming whether an activity is a selected event. A combination of variables and profile patterns is a selected event.).
determine a type of a user profile to be created when the recognized location is the selected place, the determined type corresponding to the selected place, See Paragraph [0018], (Environmental or personal variables may be received through a server. Environmental variables may include a location of the user device.).  See Paragraph [0016], (Personal or environmental values, i.e. wherein environmental values may represent a location, i.e. the selected place, may be collected by sensors of a user device and used to generate profiles respective to the one or more variables related to the user, i.e. determining a type of user profile to be created.). Note [0019] wherein environmental variables are collected by the sensors of the client device and include GPS, camera, video camera, speech recognizer, temperature meter, motion sensor, etc.  The examiner notes that the profile is created according to the one or more variables, i.e. the type of profile depends on the selected place. (e.g. the personal or environmental values.).
receive a first user profile from an external electronic device through the communication module. See Paragraph [0067], (Disclosing a profile manager allowing creation of a base profile within a socially aware network. A social human profile is created based on a set of parameters, i.e. targets associated with the type of user profile.).
Simhon does not disclose the step of check[ing] a target associated with the type of the user profile.
obtain information related to the associated with a target from the received first user profile, and generate a second user profile based on the bio information using the target related information.
Shah discloses the step of check[ing] a target associated with the type of the user profile. See Paragraph [0067], (Disclosing a profile manager allowing creation of a base profile within a socially aware network. A social human profile is created based on a set of parameters, i.e. targets associated with the type of user profile.).
obtain information related to the associated with a target from the received first user profile, and generate a second user profile based on the bio information using the target related information. See Paragraph [0067], (The social profiles manager facilitates creating and managing individual centric profiles for participants of the social networking platform. The profile manager allows creation of a base profile, i.e. the first user profile having parameters, and subsequent secondary profiles. Secondary profiles may be created based on parameters identified by the base profile, i.e. generating a second user profile based on information from the first user profile.). Note [0067] wherein the profiles may be a social human profile, i.e. a profile for a user. One of ordinary skill in the art would be able to recognize that a human profile may require information about the user such as date of birth, name, etc., i.e. bio information.
Simhon and Shah are analogous art because they are in the same field of endeavor, methods and systems for managing user information. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon to include the method of creating secondary profiles through a social networking platform as disclosed by Shah. Doing so would allow users to communicate profile data to a variety of external devices based on profile relationships as described in Paragraph [0120] of Shah.

Regarding independent claim 13,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 15,
	As discussed above with claim 13, Simhon-Shah discloses all of the limitations.
	Shah further discloses the step wherein the method further comprising: obtaining a user's context information corresponding to the electronic device; See Paragraph [0079], (A profile generation engine for creating social profiles for user devices by providing parameters associated with the profile type.). The examiner notes that Paragraph [0079] provides examples wherein a manufacturing profile is created using manufacturing parameters for the device. The manufacturing parameters provide a context for the use of the profile and its associated device.
and creating the second user profile further based on the context information. See Paragraph [0067], (Secondary profiles may be created based on parameters identified by the social human profile, i.e. creating a second profile based on a portion of information from a first user profile.).



Claim 6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simhon in view of Shah as applied to claim 1 above, and further in view of Watterson et al. (US Patent No.: 8,690,735; Date of Patent: Apr. 8, 2014).
Regarding dependent claim 6,
As discussed above with claim 1, Simhon-Shah discloses all of the limitations.
	Simhon-Shah does not disclose the step wherein the information comprises information related to a capability of an external electronic device received by the processor from the external electronic device through the communication module.
	Watterson discloses the step wherein the information comprises information related to a capability of an external electronic device received by the processor from the external electronic device through the communication module. See Col. 43, lines 17-22, (Users select a type of exercise device during program profile creation, i.e. a machine type or model name.). The examiner notes that Paragraph [0147] of Applicant's specification defines a "capability" of an external device as including the following information: a brand name, a model name, a protocol, an ID, a machine type, a control parameter, a mode, operation history-related device information, a current status, an authentication key, location information, an operation time, an IP address and available connectivity information.
	Simhon, Shah and Watterson are analogous art because they are in the same field of endeavor, managing user information. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon-Shah to include the method of obtaining device information as disclosed by Watterson. Doing so would allow the system to analyze external devices related to the generated profiles in order to address capabilities relevant to said profiles.


Regarding dependent claim 11,
As discussed above with claim 1, Simhon-Shah discloses all of the limitations.
	Simhon-Shah does not disclose the step wherein the processor is configured to control the external electronic device by transmitting at least some of a user profile to the external electronic device through the communication module.
	Watterson discloses the step wherein the processor is configured to control the external electronic device by transmitting at least some of a user profile to the external electronic device through the communication module. See Col. 13, lines 36-42, (A control panel displaying user parameters such as speed, incline, distance traveled, calories used, elevation climbed, etc., i.e. user profile elements are communicated via a control panel.).
	Simhon, Shah and Watterson are analogous art because they are in the same field of endeavor, managing user information. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon-Shah to include the method of obtaining device information as disclosed by Watterson. Doing so would allow the system to analyze external devices related to the generated profiles in order to further obtain external profile information to enrich profiles of the user device.


Regarding dependent claim 14,
As discussed above with claim 13, Simhon-Shah discloses all of the limitations.
	Simhon-Shah does not disclose the step wherein the obtaining comprises obtaining the first user profile information from a memory operatively connected to the electronic device.
	Watterson discloses the step wherein the obtaining comprises obtaining the first user profile information from a memory operatively connected to the electronic device. See Col. 38, lines 25-28, (A profile module includes a database for storing profile data that users can request for their needs.).
Simhon, Shah and Watterson are analogous art because they are in the same field of endeavor, managing user information. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon-Shah to include the method of obtaining device information as disclosed by Watterson. Doing so would allow the system to analyze external devices related to the generated profiles in order to further obtain external profile information to enrich profiles of the user device.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simhon in view of Shah as applied to claim 1 above, and further in view of Alten (US PGPUB No. 2015/0156274; Pub. Date: Jun. 4, 2015).
Regarding dependent claim 8,
As discussed above with claim 1, Simhon-Shah discloses all of the limitations.
	Simhon further discloses the step wherein the processor is configured to:
receive a user profile from an external electronic device through the communication module. See Paragraph [0018], (Environmental or personal variables may be received through a server, i.e. a communication module. Personal variables include a user profile on a website, i.e. a user profile from an external electronic device.).
	Simhon-Shah does not disclose the step of obtaining changed information by comparing the received user profile with a stored user profile.
and update the stored user profile using the changed information.
Alten discloses the step of obtaining changed information by comparing the received user profile with a stored user profile. See Paragraph [0053], (A management service can perform a timestamp comparison between profile data from a client device to timestamp data associated with online profile content.).
and update the stored user profile using the changed information. See Paragraph [0053], (An online content management service configured to return updated sharing profiles or an indication that all sharing profiles are up to date, i.e. profile data is compared and updated based on timestamps.).
Simhon, Shah and Alten are analogous art because they are in the same field of endeavor, methods and systems for generating and transmitting application data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon-Shah to include the update management service described by Alten. Doing so would allow the system to update user profiles by comparing data timestamps, providing users with updates at regular intervals.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simhon in view of Shah as applied to claim 1 above, and further in view of Hymel et al. (US PGPUB No. 2004/0044781; Pub. Date: Mar. 4, 2004).
Regarding dependent claim 9,
As discussed above with claim 1, Simhon-Shah discloses all of the limitations.
	Simhon-Shah does not disclose the step of receiving information related to a change of a state of the external electronic device from the external electronic device through the communication module, and update a user profile using the state change information.
	Hymel discloses the step of receiving information related to a change of a state of the external electronic device from the external electronic device through the communication module, and update a user profile using the state change information. See Paragraph [0019], (Subscriber information is updated when the memory of the service provider system, i.e. a first receiving device, receives update preferences and device status information from a subscriber device, i.e. a separate external device. Examples of device status include memory capacity or battery levels. Subscription data corresponds to a user profile.).
Simhon, Shah and Hymel are analogous art because they are in the same field of endeavor, methods and systems for generating and transmitting application data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon-Shah to include the step of updating user profiles based on device information. Doing so would allow users to determine a quality or amount of content to be delivered to a device based on system characteristics.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simhon in view of Shah as applied to claim 1 above, and further in view of KASTERSTEIN et al. (US PGPUB No. 2014/0331167; Pub. Date; Nov. 6, 2014).
Regarding dependent claim 10,
As discussed above with claim 1, Simhon-Shah discloses all of the limitations.
	Simhon further discloses the device further comprising an acquisition device configured to obtain at least one of information related to a state of the electronic device. See Paragraph [0018], (Environmental or personal variables may be received through a server, i.e. a communication module. Environmental variables may include a rate of motion of a user device, i.e. information related to a state of the electronic device (e.g. whether the device is in motion or not expresses a state.).
Simhon-Shah does not disclose the step not disclose an acquisition device configured to obtain information related to an external environment.
wherein the processor is configured to: set a target associated with the user profile based on the information obtained from the acquisition device.
and update the user profile to correspond to the set target.
	KASTERSTEIN discloses an acquisition device configured to obtain information related to an external environment. See Paragraph [0054], (An environmental variable representing the state of motion of a device, indicating whether a user is static or moving, i.e. a state of an electronic device.).
and information related to an external environment. See Paragraph [0025], (Environmental variables include location, i.e. information related to an external environment.).
wherein the processor is configured to: set a target associated with the user profile based on the information obtained from the acquisition device. See Paragraph [0039], (Environmental variables are monitored to determine changes that may affect user intent representing content or actions that may be of importance to a user. The changed environmental variables are analyzed to determine a current/updated intent of the user, i.e. a target associated with the user profile.).
and update the user profile to correspond to the set target. See Paragraph [0056], (A tracking unit for continuously tracks changes of environmental variables and prompts updates on the user display representing the changes.). The examiner notes that environmental variables are tied to personal variables related to a user's profile or preferences as described in Paragraph [0047].
	Simhon, Shah and KASTERSTEIN are analogous art because they are in the same field of endeavor, methods and systems for generating and transmitting application data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the data system of Simhon-Shah to include the tracking and management of environmental parameters as described by KASTERSTEIN. Doing so would allow the system to passively obtain usage and environmental statistics from a user device in order to tailor the user experience to their needs in a variety of environmental contexts.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simhon in view of Shah as applied to claim 1 above, and further in view of Quast et al. (US PGPUB No. 2015/0169284; Pub. Date: Jun. 18, 2015)
Regarding dependent claim 10,
As discussed above with claim 1, Simhon-Shah discloses all of the limitations.
Simhon-Shah does not disclose the step wherein the processor is configured to update a user profile using information related to a schedule obtained from a calendar application.
or a conversation obtained from a communication-related application.
	Quast discloses the step wherein the processor is configured to update a user profile using information related to a schedule obtained from a calendar application. See Paragraph [0150], (A virtual assistant is capable of updating a user profile based on information obtained by the virtual assistant while interacting with the user. Users may provide information to the system via a calendar application. As such, the virtual assistant is capable of updating a user profile based on information obtained from a calendar application.).
	Simhon, Shah and Quast are analogous art because they are in the same field of endeavor, methods and systems for generating and storing application data. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Simhon-Shah to include the step of updating a user profile based on a calendar application. The system of Simhon is capable of forming profiles based on dates, times and other temporal information. A calendar application such as the one disclosed by Quast would further provide temporal information from which a profile may be formulated.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159                   
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159